DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh et al (Mixed Mosaic Membranes Prepared by Layer-By-Layer Assembly for Ionic Separations, submitted by Applicant in IDS filed 11/15/18) in view of Wood et al (US 2009/0088679).
Rajesh discloses a method of preparing a polymeric nanomaterial comprising coating a polymeric solution on a porous sacrificial template and synthesizing the polymeric nanomaterial on the template. The polymeric solution may be polyelectrolytes (Abstract; p. 12339, p. 12343).
Rajesh discloses preparing the polymeric nanomaterial using a layer-by-layer process, but does not disclose using ink-jet printing of a polymeric ink.
Wood discloses that ink-jet printing is a suitable alternative to layer-by-layer processing for forming a plurality of layers [0020] alternating positive and negative polyelectrolyte layers [0042]-[0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to prepare the polymeric nanomaterials of Rajesh using ink-jet printing as suggested by Wood since it was a suitable alternative to layer-by-layer processing for forming a plurality of polyelectrolyte layers. 
Regarding Claims 14-16, Wood discloses that the polyelectrolyte layers may be nanomaterial films [0014]; [0017]. Rajesh (p. 12343) and Wood [0014] disclose forming at least two layers sequentially in the absence of applied vacuum.
Regarding Claims 17-19, Rajesh discloses forming charge mosaic membranes (Abstract) comprising alternating layers of at least two different polymeric solution 
Thus, claims 1 and 14-19 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Rajesh and Wood. 
Claims 2-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh et al (Mixed Mosaic Membranes Prepared by Layer-By-Layer Assembly for Ionic Separations, submitted by Applicant in IDS filed 11/15/18) in view of Wood et al (US 2009/0088679) as applied above and further in view of Cepak et al (Preparation of Polymeric Micro- and Nanostructures Using a Template-Based Deposition Method, submitted by Applicant in IDS filed 11/15/18).
Rajesh discloses that the polymeric material is a nanotube (Abstract), at least two layers are sequentially applied on the porous sacrificial template, and the template is dissolved in an organic solvent (p. 12343).
Rajesh and Wood do not disclose depositing the at least two layers while pulling a vacuum on the downstream side of the template. 
Cepak discloses forming polymeric nanotubes or nanowires comprising applying a polymeric solution on the template membrane while applying vacuum to the downstream side of the template in order to pull the polymeric solution through the template (p. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a vacuum as suggested by Cepak in the ink-jet printing process of Rajesh and Wood in order to pull the polymeric ink/solution through the template. 

Regarding Claim 5, Cepak discloses that the polymer may be a synthetic polymer (p. 5).
Regarding Claim 12, Cepak discloses a concentration of neutral polymer of 5 wt% (p. 5). It would have been obvious to one of ordinary skill in the art to adjust the concentration of polymer in the solution to a suitable amount for forming the polymeric nanotubes.
Thus, claims 2-9 and 11-13 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Rajesh, Wood, and Cepak. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh et al (Mixed Mosaic Membranes Prepared by Layer-By-Layer Assembly for Ionic Separations, submitted by Applicant in IDS filed 11/15/18) in view of Wood et al (US 2009/0088679) and Cepak et al (Preparation of Polymeric Micro- and Nanostructures Using a Template-Based Deposition Method, submitted by Applicant in IDS filed 11/15/18) as applied above and further in view of Umebayashi (US 2015/0353751).
Rajesh, Wood, and Cepak do not disclose the viscosity of the polymeric ink.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the ink viscosity as suggested by Umebayashi in the ink-jet printing of the polyelectrolyte solutions as suggested by Wood in order to allow the ink to penetrate into the template of Rajesh and to control the spreading of the droplets. 
Thus, claim 10 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Rajesh, Wood, Cepak, and Umebayashi.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajesh et al (Mixed Mosaic Membranes Prepared by Layer-By-Layer Assembly for Ionic Separations, submitted by Applicant in IDS filed 11/15/18) in view of Wood et al (US 2009/0088679) as applied above and further in view of Jikihara et al (US 2012/0285881).
Rajesh and Wood do not disclose that the polymeric ink comprises polyvinyl alcohol. 
Jikihara discloses a charge mosaic layer comprising polyvinyl alcohol excellent mechanical strength (Abstract; [0053]-[0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include polyvinyl alcohol as suggested by Jikihara into the polymer solutions of Rajesh or Wood in order to form a charge mosaic membrane having excellent mechanical strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715